Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/577172 application originally filed January 17, 2022.
Claims 1-7 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2004238574A) hereinafter cited under English Translation.
Regarding Claims 1-7
	Hirose discloses in the abstract, a gasoline especially useful as an automobile fuel and extremely suppressed with the reduction of a theoretical air/fuel ratio even by blending ethanol.  This gasoline having ≥89 research octane number is characterized by containing (A) 1-10 vol% ethanol, (B) 1-23 vol% aromatic hydrocarbon and (C) 5-20 vol% naphthene hydrocarbon based on total gasoline volume.
	Hirose discloses in paragraph 0008, the gasoline needs to contain 5-20% by volume of naphthenic hydrocarbon as the component (C).  As the naphthene hydrocarbon, any hydrocarbon containing at least one saturated ring (naphthene ring) in one molecule can be used, but preferably one naphthene ring having 5 or more carbon atoms, more preferably those containing one naphthene ring having 6 or more carbon atoms are used. Since the boiling point of the component (C) is preferably in the range of the boiling point of ordinary gasoline, the carbon number of the naphthenic hydrocarbon used as the component (C) is in the range of 5 to 12. It is preferable that it is in the range of 5-10 especially. Therefore, as a typical example of the component (C), cyclohexane and cyclopentane can be exemplified. The content of naphthenic hydrocarbon referred to here means a value measured by a capillary column gas chromatograph method defined by the Petroleum Institute Standard JPI-5S-52-99 issued by the Japan Petroleum Institute.
	Hirose discloses in paragraph 0022, the gasoline is prepared by blending ethanol and one or more gasoline base materials so as to have the properties, and optionally adding a detergent dispersant and other additives.  The gasoline base material can be produced by any conventionally known method. Examples of gasoline base materials include light naphtha obtained by atmospheric distillation of crude oil; cracked gasoline obtained by catalytic cracking, hydrocracking, etc .; reformed gasoline obtained by catalytic reforming; by polymerization of olefins Polymerized gasoline obtained; alkylate obtained by adding (alkylating) a lower olefin to hydrocarbon such as isobutane; isomerized gasoline obtained by converting light naphtha to isoparaffin in an isomerizer; de-n-paraffin oil Butane; aromatic hydrocarbon compound; and paraffin fraction obtained by dimerizing propylene and then hydrogenating it.
	Hirose discloses in paragraph 0009, the research method octane number (RON) of the gasoline of the present invention needs to be 89 or more.  When RON is less than 89, knock resistance is deteriorated, which is not preferable.  In addition, the research method octane number here means the research method octane number measured by JIS K 2280 “Testing method for octane number and cetane number”.
	It is to be noted, the gasoline composition of Hirose overlaps the gasoline composition of the presently claimed invention.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the conditions of combusting the fuel in a engine in order to achieve improved properties under ignition delay and compression ratio of the mixed gasoline composition.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	It is to be noted, selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04 In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2020/0325401) discloses in paragraph 0002, processes to upgrade hydrocarbon feeds, and more particularly to low temperature, liquid phase conversion of naphtha to high octane gasoline and/or distillate products over an acid catalyst. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771